                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

  SHARON LEE on behalf of herself
  individually, and on behalf of all others
  similarly situated,

                 Plaintiff,

         v.
                                                  Case No.: 5:19-cv-00156
  ARGENT TRUST COMPANY, CHOATE
  CONSTRUCTION COMPANY ESOP                       PLAINTIFF’S NOTICE OF APPEAL
  COMMITTEE, CHOATE CONSTRUCTION
  COMPANY BOARD OF DIRECTORS,
  WILLIAM MILLARD CHOATE, DAVE
  PRIESTER, MEMBERS OF THE CHOATE
  CONSTRUCTION COMPANY ESOP
  COMMITTEE (John and Jane Does 1-10),
  MEMBERS OF THE CHOATE
  CONSTRUCTION COMPANY BOARD OF
  DIRECTORS (John and Jane Does 11-20),
  and SELLING SHAREHOLDERS (John and
  Jane Does 21-35)

                 Defendants.



       Notice is hereby given that Plaintiff Lee in the above-captioned case appeals to the United

States Court of Appeals for the Fourth Circuit from the Memorandum, Order, and Judgment entered

on August 7, 2019 by the District Court for the Eastern District of North Carolina granting the

Defendants’ Motions to Dismiss and dismissing Plaintiff’s Complaint.




           Case 5:19-cv-00156-BO Document 45 Filed 12/23/19 Page 1 of 3
Dated: December 23, 2019            Respectfully submitted,

                                    _/s/ Adam Langino______________________
                                    Adam Langino
                                    N.C. Bar No. 54438
                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                    150 Fayetteville Street, Suite 980
                                    Raleigh, NC 27601
                                    Telephone: (919) 890-0560
                                    Facsimile: (919) 890-0567
                                    alangino@cohenmilstein.com


                                    Michelle C. Yau
                                    Karen L. Handorf
                                    Jamie L. Bowers
                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                    1100 New York Avenue, N.W.
                                    West Tower, Suite 500
                                    Washington, DC 20005-3934
                                    Telephone: (202) 408-4600
                                    Facsimile: (202) 408-4699
                                    myau@cohenmilstein.com
                                    khandorf@cohenmilstein.com
                                    jbowers@cohenmilstein.com

                                    Attorneys for Plaintiff




          Case 5:19-cv-00156-BO Document 45 Filed 12/23/19 Page 2 of 3
                                 CERTFICATE OF SERVICE

       The undersigned attorney verifies that the foregoing was filed with the Clerk of Court

through the CM/ECF system, serving the notice on all attorneys of record.



       This 23rd day of December, 2019.



                                                    /s/ Jamie L. Bowers
                                                    Jamie L. Bowers




           Case 5:19-cv-00156-BO Document 45 Filed 12/23/19 Page 3 of 3
